DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/147,776 is a continuation of Application 16/050,897 (now US Patent No. 10,897,441), which in turn is a continuation of Application 14/800,210 (now US Patent No. 10,063,501), and claims benefit of Provisional Application 62/165,856, filed 05/22/2015. 
Applicant’s preliminary amendment dated 03/11/2021 has been received and made of record.
Claims 2-21 are pending in Application 17/147,776.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlen (US 2015/0347368 A1) in view of Yuniardi  (US 2012/0284639 A1).

Carlen discloses a method and system for providing attachments of data files in online communication sessions between a plurality of participants (Carlen: Abstract, “a technique for editing an attachment included in an email message” and Claims 1, “method”, and 9, “system”), the system comprising: 
	means for causing display of a first user interface at a first client device of a first participant of a communication session (Carlen: Paragraph [0050], “the computing device 500 can include a display 510 (screen display) that can be controlled by the processor 502 to display information to the user (for example, email interface described herein)”), the first user interface comprising a message input field defined within the first user interface for receiving input to compose messages for transmission in the communication session (Carlen: Figure 2A Element 220 and Paragraph [0026], “A bottom portion of the new message window 200 includes a message body 220. The user can formulate the email message within the message body 220. Typically, the user includes text, attachments, links, and/or other items within the message body 220”); 
	means for causing display of a second user interface at the second client device of a second participant of the communication session (Carlen: Paragraph [0050], “the computing device 500 can include a display 510 (screen display) that can be controlled by the processor 502 to display information to the user (for example, email interface described herein)”); 
	means for receiving (Carlen: Paragraph [0050], “the computing device 500 can include a user input device 508 that allows a user of the computing device 500 to interact with the computing device 500. For example, the user input device 508 can take a variety of forms, such as a button, keypad, dial, touch screen, audio input interface, visual/image capture input interface, input in the form of sensor data, etc.”) selection of a data file at the first client device (Carlen: Paragraphs [0029]-[0030], “Upon selection of the attachment 230, email client 116 displays an icon 240 around the top-right corner of the attachment 230…. Selection of icon 240 causes the email client 116 to display a menu of services 242”); 
	means for causing display (Carlen: Paragraph [0050], “the computing device 500 can include a display 510 (screen display) that can be controlled by the processor 502 to display information to the user (for example, email interface described herein)”) of at least a first excerpt of the data file editable within the message input field of the first user interface; 
	means for receiving (Carlen: Paragraph [0050], “the computing device 500 can include a user input device 508 that allows a user of the computing device 500 to interact with the computing device 500. For example, the user input device 508 can take a variety of forms, such as a button, keypad, dial, touch screen, audio input interface, visual/image capture input interface, input in the form of sensor data, etc.”) an edit to the data file through the message input field of the first user interface (Carlen: Paragraph [0032], “the markup application generates an editable version of the attachment 250 (referred to hereinafter as "editable version" 250) within the message body 220, as shown in FIG. 2C. The editable version 250 maintains the appearance of the original attachment 230 and enables the user to edit the attachment in-place within the message body 220”); 
	means for incorporating the edit (Carlen: Paragraph [0051], “The computing device 500 also include a storage device 540, which can comprise a single disk or a plurality of disks (e.g., hard drives), and includes a storage management module that manages one or more partitions within the storage device 540. In some embodiments, storage device 540 can include flash memory, semiconductor (solid state) memory or the like. The computing device 500 can also include a Random Access Memory (RAM) 520 and a Read-Only Memory (ROM) 522”) to the data file at a stored location of the data file (Carlen: Paragraphs [0035], “The image is edited by manipulating the pixels of the image. The edits (for example, drawing 270) made to the modified image can be burnt into the image in terms of pixels. However, if the user were to launch the markup application again to make any changes to the edits or make new edits to the image, the markup application allows the user to make changes to the edits as though the edits were not burnt into the image. This is made possible by storing edit data (i.e., data associated with the ; 
	means for receiving (Carlen: Paragraph [0050], “the computing device 500 can include a user input device 508 that allows a user of the computing device 500 to interact with the computing device 500. For example, the user input device 508 can take a variety of forms, such as a button, keypad, dial, touch screen, audio input interface, visual/image capture input interface, input in the form of sensor data, etc.”) textual input through the message input field of the first user interface causing display of text within the message input field (Carlen: Paragraphs [0026] and [0027], “the user includes text, attachments, links, and/or other items within the message body 220… The user can format the text in the message body 220 using different fonts, sizes, colors, and alignment by selecting the show format bar button 216”); 
	means for transmitting (Carlen: Paragraph [0050], “The computing device 500 can also include a network/bus interface 511 that couples to a data link 512”) the edited data file and the text to the second client device (Carlen: Paragraphs [0023], “The email client 116 is utilized by a user of the client device 110 to receive, compose, send, and organize emails”, and [0038], “Once the user has completed composing the email and editing the attachment, the user can select the send button 212 to send the email”); 
	and means for causing display (Carlen: Paragraph [0050], “the computing device 500 can include a display 510 (screen display) that can be controlled by the processor 502 to display information to the user (for example, email interface described herein)”) of the text and a second excerpt of the edited data file within the region defined for displaying messages of the second user interface (Carlen: Paragraph [0038], “A recipient of the email is capable of viewing the modified attachment 280 (with the edits) using any application or on any platform”); 
	means for receiving (Carlen: Paragraph [0050], “the computing device 500 can include a user input device 508 that allows a user of the computing device 500 to interact with the computing device 500. For example, the user input device 508 can take a variety of forms, such as a button, keypad, dial, touch screen, audio input interface, visual/image capture input interface, input in the form of sensor data, etc.”) selection of the second excerpt within the region (Carlen: Paragraph [0041], “According to one embodiment, the user can edit attachments while replying to an email received from another user. For example, the email received from the other user can include an attachment. The user can select a reply button (not illustrated in the FIGs) to reply to a received email that includes a received attachment. In this case, the user can edit the received attachment within the message body of the reply in a manner similar to that described in FIGS. 2A-2D… In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can edit the document within the message body by adding the signature or adding text to filling out portions in the document. The user can then send the reply that includes edited document”); 
	and means for causing display (Carlen: Paragraph [0050], “the computing device 500 can include a display 510 (screen display) that can be controlled by the processor 502 to display information to the user (for example, email interface described herein)”) of the edited data file within the region in response to receiving the selection of the second excerpt (Carlen: Paragraph [0041], “According to one embodiment, the user can edit attachments while replying to an email received from another user. For example, the email received from the other user can include an attachment. The user can select a reply button (not illustrated in the FIGs) to reply to a received email that includes a received attachment. In this case, the user can edit the received attachment within the message body of the reply in a manner similar to that described in FIGS. 2A-2D… In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can edit the document within the message body by adding the signature or adding text to filling out portions in the document. The user can then send the reply that includes edited document”). 
	Carlen does not explicitly disclose the second user interface comprising a region defined for displaying messages within the second user interface previously transmitted by participants of the communication session.
	However, Yuniardi discloses the second user interface comprising a region defined for displaying messages within the second user interface previously transmitted by participants of the communication session(Yuniardi: Paragraph [0038] and Figure 5, “Within screenshot 500, the contents of one or more emails 302 within a conversation thread in panel 304, and the contents of an attachment 308 in panel 306, are simultaneously displayed for viewing by the user within the email reader application executing on system 100”).
	Carlen and Yuniardi are analogous art in the same field of endeavor as the instant invention as both are drawn to email systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Yuniardi’s threaded message display into the system of Carlen so that the end-user would have easier access relevant data (the entirety of a conversation history). 

Carlen-Yuniardi teaches 3/11/19. The method/system of claim 2/10/18, wherein receiving the edit to the data file through the message input field of the first user interface comprises receiving the edit to the first excerpt of the data file displayed within the message input field of the first user interface (Carlen: Paragraphs [0035], “In one embodiment, when the attachment 230 includes a PDF document, the markup application also supports standard annotations provided by the PDF file format”, and [0041], “In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can edit the document within the message body by adding the signature or adding text to filling out portions in the document. The user can then send the reply that includes edited document”; the relevant means being the user interface, input, and display). 

Carlen-Yuniardi teaches 4/12/20. The method/system of claim 2/10/18.
	Carlen-Yuniardi does not explicitly disclose:  
	receiving an input through the second user interface indicating to enlarge the display of the edited data file within the region of the second user interface; 
	and increasing a display size of the edited data file displayed within the region of the second user interface. 
	However, Examiner takes Official Notice that changing the zoom level of a displayed file was well-known in the art. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed Carlen-Yuniardi to allow for a more complete set of editing tools (see Carlen: Paragraph [0033], “Each of these buttons 261, 262, 263, 264, 265, 266 can be selected by the user to perform various operations on the editable version 250. For example, button 261 can be selected to draw on the editable version 250, button 262 can be selected to add text to the editable version 250, button 263 can be selected to crop a portion of the editable version 250, button 264 can be selected to add arrows/pointers to a portion of the editable version 250, button 265 can be selected to erase a portion of the drawing/text added to the editable version 250, and button 266 can be selected to close the markup application. The user may select one or more of the buttons 261, 262, 263, 264, 265, 266 to markup and/or annotate the editable version 250. Other buttons associated with other operations may be included in the toolbar 260”). 

Carlen-Yuniardi teaches 5/13. The method/system of claim 2/10, wherein the second excerpt is the same excerpt as the first excerpt (Carlen: Paragraphs [0035], “In one embodiment, when the attachment 230 includes a PDF document, the markup application also supports standard annotations provided by the PDF file format”, and [0041], “In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can edit the document within the message body by adding the signature or adding text to filling out portions in the document. The user can then send the reply that includes edited document”; it is implicit that the same excerpt of a lengthy attached document could/would be shown). 

Carlen-Yuniardi teaches 6/14. The method/system of claim 2/10, wherein the second excerpt is a different excerpt as the first excerpt (Carlen: Paragraphs [0035], “In one embodiment, when the attachment 230 includes a PDF document, the markup application also supports standard annotations provided by the PDF file format”, and [0041], “In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can edit the document within the message body by adding the signature or adding text to filling out portions in the document. The user can then send the reply that includes edited document”; it is implicit that the attached document could be scrolled or paged through). 

Carlen-Yuniardi teaches 7/15/21. The method/system of claim 2/10/18, further comprising causing display of the first excerpt inline with the text in response to receiving the textual input (Carlen: Paragraph [0016], “the email client enables the user to edit the attachment in-place within the email window”). 

Carlen-Yuniardi teaches 8/16. The method/system of claim 2/10, wherein causing display of the edited data file within the region comprises causing display of a third excerpt of the edited data file that is greater than the second excerpt within the region of the second user interface (Carlen: Paragraphs [0035], “In one embodiment, when the attachment 230 includes a PDF document, the markup application also supports standard annotations provided by the PDF file format”, and [0041], “In an exemplary scenario, the user may receive an email including a document/form that requires a signature of the user and/or some portions filled out. When the user selects the reply button, a reply message window opens which includes the document/form within the message body of the reply. The user can . 

Carlen-Yuniardi teaches 9/17. The method/system of claim 2/10, wherein causing display of the edited data file within the region comprises causing display of the entirety of the edited data file within the region of the second user interface (Carlen: Paragraph [0016], “the email client enables the user to edit the attachment in-place within the email window”; it is implicit that some documents or drawings would be small enough to be displayed in their entirety). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leban (US 2004/0268246 A1) describes an email system with inline attachment display and editing (Leban: Paragraph [0025]).  Affonti (US 2009/0319618 A1) describes an email system that displays threaded conversations and a list of all attachments in the conversation history (Affonti: Figure 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453